  Case 7:20-cv-00412 Document 15 Filed on 03/26/21 in TXSD Page 1 of 6



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                             MCALLEN DIVISION

 UNITED STATES OF AMERICA,                        §
                                                  §
                              Plaintiff,          §
                                                  §
 v.                                               §         CASE NO. 7:20-CV-412
                                                  §
 0.723 ACRES OF LAND, MORE OR LESS,               §
 SITUATE IN STARR COUNTY, STATE                   §
 OF TEXAS; AND VALLEY LAND FUND,                  §
 INC., ET AL.,                                    §
                                                  §
                                                  §
                         Defendants.              §

 ORIGINAL ANSWER, AFFIRMATIVE DEFENSES, AND JURY DEMAND OF
             DEFENDANT VALLEY LAND FUND, INC.

       COMES NOW VALLEY LAND FUND, INC., Defendant in the above entitled and

numbered cause, and files this their Original Answer, Affirmative Defenses, and Jury

Demand in response to Plaintiff’s Complaint in Condemnation and Declaration of Taking,

and would show theCourt as follows:

                DEFENDANTS’ RESPONSES TO COMPLAINT IN
                     CONDEMNATION (DOCUMENT 1)

       1.      Defendant IS without knowledge sufficient to form a belief as to the truth

of allegations in Paragraph 1.

       2.      The allegations in paragraph 2 are jurisdictional in nature and do not

necessitate a response. Subject thereto, to the extent a response is necessary, Defendant

admit the allegations in paragraph 2, subject to objections and defenses set forth

hereinafter.

       3.      Defendant is without knowledge sufficient to form a belief as to the truthof

allegations in Paragraph 3.

                                            -7-
  Case 7:20-cv-00412 Document 15 Filed on 03/26/21 in TXSD Page 2 of 6



       4.      Defendant is without knowledge sufficient to form a belief as to the truthof

allegations in Paragraph 4.

       5.      Defendant is without knowledge sufficient to form a belief as to the truthof

allegations in Paragraph 5.

       6.      Defendant is without knowledge sufficient to form a belief as to the truthof

allegations in Paragraph 6.

       7.      Defendant admits that Plaintiff has alleged the amount of its estimate of just

compensation for the property acquired in Paragraph 7 but deny it is the appropriate or final

just compensation including damages to be awarded in this matter for the acquisitionin

question. To the extent necessary, Defendant denies the allegations of Paragraph 7.

       8.      Defendant admits they are interested parties in this matter as alleged in

Paragraph 8 and are without knowledge sufficient to form a belief as to the truth of

remaining allegations in Paragraph 8.

       9.      Defendant is without knowledge sufficient to form a belief as to the truthof

allegations in Paragraph 9.

DEFENDANTS’ RESPONSE TO DECLARATION OF TAKING (DOCUMENT 2)

       1.      Defendant is without knowledge sufficient to form a belief as to the truthof

allegations in Paragraph 1.

       2.      Defendant is without knowledge sufficient to form a belief as to the truthof

allegations in Paragraph 2.

       3.      Defendant is without knowledge sufficient to form a belief as to the truthof

allegations in Paragraph 3, 4, and 5.

       4.      Defendant admits that Plaintiff has alleged and deposited the amount of its

estimate of just compensation for the property acquired in Paragraph as alleged in


                                             -7-
  Case 7:20-cv-00412 Document 15 Filed on 03/26/21 in TXSD Page 3 of 6



Paragraph 6 but deny it is the appropriate or final just compensation including damages to

be awarded in this matter for the acquisition in question. To the extent necessary,

Defendant denies the remaining allegations of Paragraph 6.

       5.      Defendant admits they are interested parties in this matter as alleged in

Paragraph 7 and are without knowledge sufficient to form a belief as to the truth of

remaining allegations in Paragraph 7.

       6.      Defendant denies the allegations in Paragraph 8.

                   DEFENDANTS’ OBJECTIONS AND DEFENSES

       Pursuant to FED. R. CIV. P. 71.1(e)(2), Defendant sets out the following objections

and defenses to the Complaint in Condemnation and Declaration of Taking, and would

show as follows:

       1.      Plaintiff has failed to negotiate in good faith and make a good faith offer of

compensation to Defendant for the property rights being acquired. Such negotiations and

good faith offer are required of Plaintiff under the Illegal Immigration Reform and

Immigrant Responsibility Act of 1996 (“IIRIRA”). The Government has failed to meaningfully

negotiate with Defendant for the property interest sought as required by theIllegal Immigration

Reform and Immigrant Responsibility Act of 1996 (“IIRIRA”).

       2.      The provisions of IIRIRA require the Government to clearly define the real

property interest it seeks and then attempt to fix a price for it with the property owners. In

its Complaint, the Government has not provided an adequate description of the location,

size, dimensions, number, and type of border fence gates and the manner in which access

will work through the gates after the taking. As such, the property description in Plaintiff’s

Complaint is inadequate in that it fails to describe the property interest acquired and is

insufficient to allow Defendant to specifically identify what property rights are actually

being taken in the condemnation. In particular, in Schedule E entitled “Estate Taken”
                                              -7-
  Case 7:20-cv-00412 Document 15 Filed on 03/26/21 in TXSD Page 4 of 6



attached to Plaintiff’s Complaint, Plaintiff vaguely alleges that Defendants will be provided

“reasonable access to and from the owners’ lands lying between the Rio Grande River and

the border barrier through opening(s) or gate(s) in the border barrier between the

westernmost mark labeled ‘Beginning’ and easternmost mark labeled ‘Ending’ depicted on

the map” set forth therein. There are no gates or access points identified. Thus, Plaintiff

has not legally described the property interest being acquired and the associated access

rights in its condemnation complaint.

       3.      Plaintiff has failed to adequately describe the property rights it seeks to

acquire through condemnation and therefore its pleadings do not adequately apprise

Defendant of what rights are sought in this lawsuit.

       4.      Plaintiff has failed to offer just and adequate compensation for the property

rights it seeks to acquire and for market value damages to Defendant’s remainder property.

       5.      Plaintiff’s offer of compensation does not take into consideration the entire

parent tract of Defendant’s property and therefore does not include compensation for

damages to Defendants’ land that is impacted by Plaintiff’s taking.

       6.      Plaintiff has failed to adequately consult under the consultation clause of

the note to 8 U.S.C. § 1103. Said negotiations should be a condition prior to Plaintiff taking

possession of the property.

       7.      Plaintiff has failed to state a claim upon which relief can be granted.

       8.      Plaintiff has failed to meet all conditions precedent to the filing of a

condemnation lawsuit.

       9.      Plaintiff’s attempted taking of Defendant’s property is unconstitutional.

       10.     Defendant reserves all rights it has under 28 U.S.C. § 2412, to recover

attorney’s fees incurred in this condemnation lawsuit. See also USA v. 329.73 Acres of


                                             -7-
   Case 7:20-cv-00412 Document 15 Filed on 03/26/21 in TXSD Page 5 of 6



 Land, et al., 704 F.2d 800 (5th Cir. 1983) (en banc).

        11.     Defendant reserves the right to file additional objections and defenses if

 circumstances change, when a more specific legal description of the property being

 acquired is made by the Plaintiff, or any amendments to this action are filed by Plaintiff.

                                  REQUEST FOR JURY

        Defendant requests a trial by jury pursuant to Fed. R. Civ. P. 71.1(h)(1)(B) of the

 Federal Rules of Civil Procedure to determine just compensation of the land being taken

 and the damages to the remainder property.

                                          PRAYER

        WHEREFORE, PREMISES CONSIDERED, Defendant prays that:


           1. Judgment be rendered denying Plaintiff the right to condemn Defendants’
              property;


           2. Alternatively, if such condemnation is allowed, that Defendants be awarded
              just compensation be determined in accordance with the Fifth Amendment of
              the United State Constitution and all applicable statutes;


           3. Defendants be allowed recovery of attorneys’ fees and other appropriate
              litigation expenses pursuant to the Uniform Relocation Assistance and Real
              Property Acquisition Policies Act of 1970, 42 U.S.C. § 4654, and the Equal
              Access to Justice Act, 28 U.S.C. § 2412;


           4. Defendants request a trial by jury, pursuant to Fed. R. Civ. P. 71.1(h)(1)(B)on
              the issue of just and adequate compensation; and


           5. Defendants requests the Court grant Defendants such other and further reliefto
              which it may be entitled.

Dated: March 26, 2021

                                              Respectfully submitted,

                                                 /s Victor Rodriguez
                                              Victor Rodriguez
                                              Attorney-in-Charge
                                              Texas Bar No. 24041809
                                              -7-
   Case 7:20-cv-00412 Document 15 Filed on 03/26/21 in TXSD Page 6 of 6



                                                 S.D. Tex. Bar No. 562260
                                                 121 N. 10th Street
                                                 McAllen, Texas 78501
                                                 Telephone: (956) 630-3266
                                                 victor@vrodriguezlaw.com

                                                 Counsel for Defendant



                                  CERTIFICATE OF SERVICE

        On March 26, 2021, I served the foregoing document via the District Clerk’s CM/ECF system

and all counsel of record will be served accordingly.


                                                               /s Victor Rodriguez
                                                               Victor Rodriguez




                                                 -7-
